1    MCGREGOR W. SCOTT
     United States Attorney
2    DEBORAH STACHEL
     Regional Chief Counsel, Region IX
3    Social Security Administration
     S. WYETH McADAM
4    Special Assistant United States Attorney
            160 Spear Street, Suite 800
5           San Francisco, California 94105
            Telephone: (415) 265-5610
6           Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
7
     Attorneys for Defendant
8
                          UNITED STATES DISTRICT COURT
9    Attorneys for Defendant
                         EASTERN DISTRICT OF CALIFORNIA
10
     Attorneys for Defendant
11                                                       )
     ESBEYDE ESPINOZA TAMAYO,                            )     CIVIL NO. 1:19-cv-00317-GSA
12                                                       )
            Plaintiff,                                   )     STIPULATION FOR REMAND
13                                                       )
            vs.                                          )     PURSUANT TO SENTENCE FOUR OF
14                                                       )     42 U.S.C. § 405(g) AND FOR ENTRY
     ANDREW SAUL, Commissioner of Social                 )     OF JUDGMENT
15                                                       )
     Security,                                           )
16          Defendant.
                                                         )
                                                         )
17                                                       )
18          IT IS HEREBY STIPULATED, by and between Esbeyde Espinoza Tamayo (Plaintiff) and
19
     Andrew Saul, Commissioner of Social Security (the Commissioner or Defendant), through their
20
     respective counsel of record, that this action be remanded for further administrative action pursuant to
21
22   section 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four.

23          On remand, the Commissioner will conduct any necessary further proceedings and issue a new

24   decision with evidentiary support for the findings. When coming to a new decision, the Appeals
25
     Council will instruct the administrative law judge (ALJ) to re-evaluate Plaintiff’s ability to make an
26
     adjustment to perform other work. The Appeals Council will instruct the ALJ that further evaluation
27
     and additional vocational expert testimony is required.
28

     Stipulation for Voluntary Remand, 1:19-cv-00317-GSA
                                                          1
1           The parties further request that the Clerk of the Court be directed to enter a final judgment in
2    favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
3
                                                          Respectfully submitted,
4
                                                          MCGREGOR W. SCOTT
5                                                         United States Attorney
6
7    Dated: January 13, 2020                      By:     /s/ S. Wyeth McAdam
                                                          S. WYETH MCADAM
8                                                         Special Assistant United States Attorney
9
     Dated: January 13, 2020                              /s/ Laura Eve Krank
10                                                        LAURA EVE KRANK
                                                          Law Offices of Lawrence D. Rohlfing
11                                                        Counsel for Plaintiff
                                                          As authorized via email
12
13
14   IT IS SO ORDERED.
15
        Dated:     January 15, 2020                             /s/ Gary S. Austin
16                                                    UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation for Voluntary Remand, 1:19-cv-00317-GSA
                                                         2
